DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (Fig. 3A-3E), (claims 1-13, 15-20) in the reply filed on 08/22/2022 is acknowledged. However claim 13 does not read on elected species and therefore withdrawn for consideration.

Claims 1-10, 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/22.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  “opposite” should be “opposite to”.  Appropriate correction is required.

Claims 11-12 and 18 -20 are objected to because of the following term “substantially” as it is not defined how substantial it is. Cancellation of the term is suggested.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 18 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 defines “a fifth trench”, “the first width”, “the second width” are indefinite as no mention about 3rd to 4th trench and width’s before. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 11-12 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (US 2014/0374879 A1) in view of Denim et al (US 2001/00000 A1).


Regarding claim 11: Chen teaches in Fig. 16 about a device comprising:
a wafer 201 having a front side and a back side, the front side configured to receive front-side processing features that form one or more electronic circuits 203, the back side opposite the front side;
the back side comprising a back-side surface and a first set of trenches, the first set of trenches 214 (Fig. 13) comprising a first trench and a second trench,
wherein the first trench is substantially parallel to the second trench (as shown), and
wherein the first trench and the second trench extend substantially perpendicularly from the back-side surface toward the front side (as shown).

Regarding claim 12: Chen teaches in [0031] about wherein the first trench and the second trench include a material that substantially fills the first trench and the second trench, the material selected from the group consisting of gold, lead, an aerogel, or carbon.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


13. (Original) The device of claim 11, wherein the back side further comprises a second set of trenches, the second set of trenches comprising a third trench and a fourth trench,
wherein the third trench is substantially parallel to the fourth trench,
wherein the third trench and the fourth trench extend substantially perpendicularly from the back-side surface toward the front side,
wherein the third trench and the fourth trench include a material that substantially fills the third trench and the fourth trench, and
wherein neither the first trench nor the second trench includes the material.

Claims 11-12, 15-20 are rejected under 35 U.S.C. 103 as being obvious over Engbrecht et al (US 2015/0364362 A1) in view of Denim et al (US 2001/00000 A1).

Regarding claim 11: Engbrecht teaches in Fig. 15 about a device comprising:

    PNG
    media_image1.png
    513
    743
    media_image1.png
    Greyscale



a wafer 1501 having a front side and a back side, the front side configured to receive front-side processing features that form one or more electronic circuits 1532, the back side opposite the front side;
the back side comprising a back-side surface and a first set of trenches, the first set of trenches 1516 (middle two trenches) comprising a first trench and a second trench (middle two trenches),
wherein the first trench is substantially parallel to the second trench (as shown), and
wherein the first trench and the second trench extend substantially perpendicularly from the back-side surface toward the front side (as shown).


Regarding claim 15: Engbrecht teaches in Fig. 15 wherein the front side includes the front-side processing features, the front-side processing features including a first set of deep trenches (1531, 1532) and a second set of deep trenches (right two trenches).

Regarding claim 16: Engbrecht teaches in Fig. 15 wherein a gap is disposed between the first set of deep trenches and the second set of deep trenches,
wherein no deep trenches are present in the gap, and
wherein the first set of trenches is disposed beneath the gap (as seen from marked down figure) and between the first set of deep trenches and the second set of deep trenches (as no boundary is defined for the first set and second set of deep trenches therefore can be interpreted 1st set of trenches being between the first set of deep trenches and second set of deep trenches).

Regarding claim 17: Engbrecht teaches in Fig. 15 as marked above wherein a structural support region is disposed beneath the first set of deep trenches and the second set of deep trenches,
wherein the structural support region is disposed above the back-side surface, and
wherein neither the first set of deep trenches, the second set of deep trenches, nor the first set of trenches extends into the structural support region.

Regarding claim 18: Engbrecht teaches in Fig. 15 as marked above wherein the first set of trenches further comprises a fifth trench,
wherein the fifth trench is substantially parallel to the second trench,
wherein the fifth trench extends substantially perpendicularly from the back-side surface toward the front side,
wherein a first space having a first width horizontally separates the first trench from the second trench,
wherein a second space having a second width horizontally separates the second trench from the fifth trench, and
wherein the first width and the second width are substantially equal.


Regarding claim 19: As explained above for claims 11, 15-16, Engbrecht teaches in Fig. 15 all the limitations.

Regarding claims 12, 20: Engbrecht teaches in Fig. 15 wherein the first trench and the second trench include a material that substantially fills the first trench and the second trench, the material selected from the group consisting of gold, lead, carbon, and an aerogel [0045].

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897